DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 25, 2022.
Claim(s) 1-4, 7, 11-14, and 17 have been amended and are hereby entered.
Claim(s) 21 and 22 have been added.
Claim(s) 1-22 are currently pending and have been examined. 
This action is made Non-Final.

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because claim 1, as amended, recited specific technical features and processes directed to preventing the exchange of a type of cryptocurrency above or below its face value.  Examiner disagrees.  The features and processes directed to preventing the exchange of a type of cryptocurrency above or below its face value are found in the abstract idea and cannot transform the claimed invention into patent eligible subject matter.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the claimed apparatus and method recite a detailed technical solution to a technical problem arising specifically in the realm of computer technologies.  Applicant asserted that the technical problem was how to prevent the exchange of a type of cryptocurrency above or below its face value, and the specifically recited technical solution to the technical problem constitutes a practical application of the judicial exception.  Examiner disagrees.  Applicant’s argument is without merit because currency volatility (whether fiat or cryptocurrency) is not a technical problem arising specifically in the realm of computer technologies.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest the limitations to “determine a value of the one or more items of value”, “process an exchange of a portion of the amount of the first type of cryptocurrency representing the value of the one or more items of value based on the request,” or “prevent an exchange of a remaining portion of the amount of the first type of cryptocurrency based on a determination that the amount of the first type of cryptocurrency exceeds the value of the one or more items of value.”  Examiner disagrees.  The Meadows reference (pgh 81) teaches a process of transferring a cryptocurrency in a transaction on the exchange and preventing the cryptocurrency from being exchanged above or below its value, in accordance with blockchain protocols.  Therefore, Examiner finds Applicant’s argument non-persuasive.       
Applicant argued that the prior art did not teach or suggest limitations to obtain a value of the other item of value; permit, via the smart contract, an exchange of a portion of the amount of the first type of cryptocurrency, the portion representing an amount of the first type of cryptocurrency that matches the value of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency matches the value of a first amount of the other item of value; or prevent, via a smart contract, an exchange of a remaining portion of the amount of the first type of cryptocurrency for a second amount of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency does not match the value of the first amount of the other item of value.  Examiner disagrees.  DeCastro (pgh 35) teaches systems and methods of converting a first cryptocurrency into a second cryptocurrency based on implemented cryptocurrency protocol (pgh 11).  The Meadows reference teaches executing a trade on an exchange and preventing the transfer or exchange of a remaining portion of a first cryptocurrency based on a determination that the value of the portion of the amount of the first type of cryptocurrency does not match the value of the first amount of the other item of value (see Meadows:  pgh 81.  The transaction procedures for making payments and returning change, if any, back to the payee teaches a smart contract).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that dependent claims 2-10 and 12-20 are allowable over the references for at least their dependency on allowable claims 1 and 11.  Examiner disagrees.  Claims 2-10 and 12-20 are not allowable based on the allowability of claims 1 and 11 because claims 1 and 11 are not allowable over the prior art.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to automatically return the remaining portion of the amount of the first type of cryptocurrency to the digital wallet associated with the request, wherein the remaining portion comprises the difference in value between the other item of value and the value of the portion of the amount of the first type of cryptocurrency.  Examiner disagrees.  The Meadows reference (pgh 81) teaches a process that includes returning cryptocurrency units in excess of the amount required for the transaction back to their source.  The DeCastro reference (pgh 11) teaches the use of digital wallets in electronic transactions.  In combination, both Meadows and DeCastro teach the limitations at issue.  Therefore, Examiner finds Applicant’s non-persuasive.       
Applicant argued that the prior art did not teach or suggest limitations to receive a request to exchange a first type of cryptocurrency for one or more items of value, wherein the one or more items of value comprise a second type of cryptocurrency.  Examiner disagrees.  The DeCastro reference teaches systems and methods for operating an exchange wherein a first cryptocurrency is traded for a second cryptocurrency (see DeCastro: Abstract).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to use a stable cryptocurrency for which each request to transfer that cryptocurrency is automatically received by a smart contract configured to implement an improved cryptocurrency protocol, or automatically preventing that stable cryptocurrency from being exchanged above or below its face value, in accordance with the improved cryptocurrency protocol.  Examiner disagrees.  The Meadows reference (pgh 81) teaches a process of transferring a cryptocurrency in a transaction on the exchange and preventing the cryptocurrency from being exchanged above or below its value, in accordance with blockchain protocols.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to “generate a graphical user interface configured to receive user input indicating an amount of a first type of cryptocurrency to be exchanged and a second type of cryptocurrency to be received” or “identify a user willing to trade an amount of the second type of cryptocurrency for at least the portion of the amount of the first type of cryptocurrency indicating in that user input”.  Examiner disagrees.  The DeCastro reference teaches systems and methods incorporating a graphical user interface for controlling operations related to transactions (see DeCastro:  pgh 46).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to generate a graphical user interface that does not enable a user to indicate a value at which to exchange the amount of the first type of cryptocurrency or does not enable a user to indicate an amount of the second type of cryptocurrency to be received.  Examiner disagrees.  The DeCastro reference teaches systems and methods incorporating a graphical user interface for controlling operations related to transactions (see DeCastro:  pgh 46).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that added claims 21 and 22 are allowable based on the allowability of their respective independent claims.  Examiner disagrees.  Claims 1 and 11 (from which claims 21 and 22 depend) are not allowable over the prior art.  Therefore, claims 21 and 22 cannot be allowable based on the allowability of claims 1 and 11.  For this reason, Examiner finds Applicant’s argument non-persuasive.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-22 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the following limitations:
receive a request to electronically exchange a first type of cryptocurrency having a predetermined face value in a digital wallet associated with the request for at least one other item of value from a receiver, wherein the request includes an indication of an amount of the first type of cryptocurrency to be exchanged and for the other item of value; 
process the request, via one of the smart contracts, to prevent the exchange of the first type of cryptocurrency above or below its face value, the smart contract being configured to: obtain a value of the other item of value;Page 2 of 21Serial No: 16/400,552 Filing Date: May 1, 2019
permit, via the smart contract, an exchange of a portion of the amount of the first type of cryptocurrency, the portion representing an amount of the first type of cryptocurrency that matches the value of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency matches the value of a first amount of the other item of value; and 
prevent, via the smart contract, an exchange of a remaining portion of the amount of the first type of cryptocurrency for a second amount of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency does not match the value of the first amount of the other item of value.  


These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer nodes comprising computer processors; electronic blockchain wallets; decentralized ledger; cryptocurrency network; memory; and one or more physical computer processors in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
a computer-implemented system including blockchain computer nodes comprising computer processors configured with computer readable instructions for implementing stability protocol rules for processing a two-way transaction to manage the volatility of a cryptocurrency which is used in the transaction by preventing the exchange of the cryptocurrency above or below its face value, where the cryptocurrency comprises electronic data that represents a unit of value that may be transferred via electronic blockchain wallets, the transfer of value being validated and recorded on a decentralized ledger stored on blockchain computer nodes of a cryptocurrency network…
one or more nodes… 
a memory configured to store one or more electronic smart contracts…
and one or more physical computer processors, configured by the smart contract computer program instructions…

The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 11 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-22 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeCastro (US 20150170112) in view of Meadows (US 20150278820).   
Regarding claim(s) 1 and 11:
DeCastro teaches:
…for implementing stability protocol rules for processing a two-way transaction to manage the volatility of a cryptocurrency which is used in the transaction by preventing the exchange of the cryptocurrency above or below its face value, (DeCastro:  pgh 34, “It is also an objective of the present invention to provide means for ascribing value to cryptocurrencies and other digital assets…according to computer-executable functions dictated by one or more modules of the system wherein logic statements that determine these relationships, values, rules, and operations are stored and executed…”)
where the cryptocurrency comprises electronic data that represents a unit of value that may be transferred via electronic blockchain wallets, the transfer of value being validated and recorded on a decentralized ledger stored on blockchain computer nodes of a cryptocurrency network, (DeCastro:  pgh 62, “…operating a digital wallet configured for a particular cryptocurrency…”, pgh 10, “A cryptocurrency can be defined broadly as any digital medium of exchange where units are produced…yielding a decentralized system of creation and distribution…”; pgh 13, “The Block Chain…is a public record of digital currency transactions…the block chain is shared between all users.”)
the system comprising:  one or more nodes… (DeCastro:  pgh 37, “…at least one application providing means for the card to interface with the platform at distinct nodes or modules therein.”)
a memory configured to store one or more electronic smart contracts, wherein the one or more electronic smart contracts comprise computer program instructions including instructions which encode the stability protocol rules for programmatically preventing the exchange of the cryptocurrency above or below a face value; (DeCastro:  pgh 9, “Data may be stored on a memory…”; pgh 91, “Newly generated cryptocurrency…is validated as assigned to a wallet address according to rules established by the bitcoin protocol…And, because the system provides means for enabling an administrator to manage the performance of all aspects of the system including the cryptocurrency modules and to modulate values…”)
and one or more physical computer processors, configured by the smart contract computer program instruction which when executed cause the processor to: receive a request to electronically exchange a first type of cryptocurrency having a predetermined face value in a digital wallet associated with the request for at least one other item of value from a receiver, (DeCastro:  pgh 28, “…the device of the invention functions as a hybrid debit card…”; pgh 32, “There may be corresponding digital wallets containing currency in one type or another on the cloud…”)
DeCastro does not teach, however, Meadows teaches:  
A computer-implemented system including blockchain computer nodes comprising computer processors configured with computer readable instructions… (Meadows:  pgh 65, “One of the benefits of such transactions using cryptocurrency units is that a fully-executed version of the agreement is implied by the verification of multiple nodes on the peer-to-peer network, as is part of the existing blockchain protocol.”)
wherein the request includes an indication of an amount of the first type of cryptocurrency to be exchanged and for the other item of value; (Meadows:  pgh 49, “This basic voice-driven interface may allow transactions in which one party is exchanging one unit(s) or measurement of value for another unit(s) or measurement of value…”)
process the request, via one of the smart contracts, to prevent the exchange of the first type of cryptocurrency above or below its face value, the smart contract being configured to: obtain a value of the other item of value; (Meadows:  pgh 45, “The system may then confirm that the Buyer’s intention corresponds with the Seller’s intention for the purchase of information, goods, services, money, or ownership of other item of value previously represented in the ledger. A transfer of the commodity is made…The transaction is verified and the ledger is updated…”)Page 2 of 21Serial No: 16/400,552  Filing Date: May 1, 2019
permit, via the smart contract, an exchange of a portion of the amount of the first type of cryptocurrency, the portion representing an amount of the first type of cryptocurrency that matches the value of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency matches the value of a first amount of the other item of value; and prevent, via the smart contract, an exchange of a remaining portion of the amount of the first type of cryptocurrency for a second amount of the other item of value based on a determination that the value of the portion of the amount of the first type of cryptocurrency does not match the value of the first amount of the other item of value.  (Meadows:  pgh 81, “Normally there will be either a single input from a larger previous transaction or multiple inputs combining smaller amounts, and at most two outputs: one for the payment, and one returning the change, if any, back to the Payee.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified DeCastro to include the teachings of Meadows because “the matters of convenience, speed, and even cost are amplified...” (Meadows: pgh 6).  

Regarding claim(s) 2 and 12: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 1 and 11.  Meadows further teaches:
automatically return the remaining portion of the amount of the first type of cryptocurrency to the digital wallet associated with the request, wherein the remaining portion comprises the difference in value between the other item of value and the value of the portion of the amount of the first type of cryptocurrency.  (Meadows:  pgh 77-81)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified DeCastro to include the teachings of Meadows because “the matters of convenience, speed, and even cost are amplified...” (Meadows: pgh 6).  

Regarding claim(s) 3 and 13: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 1 and 11.  DeCastro further teaches:
wherein the other item of value comprises an amount of a second type of cryptocurrency, wherein the value of the other item of value comprises a value of the second amount of the second type of cryptocurrency.  (DeCastro:  pgh 50-51)

Regarding claim(s) 4 and 14: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 1 and 11.  DeCastro further teaches:
wherein the other item of value comprises one or more goods or services, wherein to determine the value of the other item of value, the one or more processors are further configured to: obtain an invoice or receipt for the one or more goods or services. (DeCastro:  pgh 50-51)

Regarding claim(s) 5 and 15: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 1 and 11.  DeCastro further teaches:
wherein the first type of cryptocurrency comprises the stable cryptocurrency, and wherein each request to transfer the first type of cryptocurrency is automatically received by a smart contract configured to implement the improved cryptocurrency protocol, the one or more electronic smart contracts including at least the smart contract.  (DeCastro:  pgh 52)

Regarding claim(s) 6 and 16: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 5 and 15.  DeCastro further teaches:
wherein the smart contract configured to implement the improved cryptocurrency protocol automatically prevents the first type of cryptocurrency from being exchanged above or below its face value.  (DeCastro:  pgh 52)

Regarding claim(s) 7 and 17: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 1 and 11.  DeCastro further teaches:
wherein the other item of value comprises a second type of cryptocurrency, wherein the one or more processors are further configured by computer readable instructions to: generate one or more graphical user interfaces configured to receive user input indicating the amount of the first type of cryptocurrency to be exchanged and the second type of cryptocurrency to be received; and identify a user willing to trade an amount of the second type of cryptocurrency for at least the portion of the amount of the first type of cryptocurrency.  (DeCastro:  pgh 94-99)

Regarding claim(s) 8 and 18: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 7 and 17.  DeCastro further teaches:
wherein the one or more graphical user interfaces do not enable a user to indicate a value at which to exchange the amount of the first type of cryptocurrency.  (DeCastro:  pgh 46, 50-51)

Regarding claim(s) 9 and 19: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 7 and 17.  DeCastro further teaches:
wherein the one or more graphical user interfaces do not enable a user to indicate an amount of the second type of cryptocurrency to be received.  (DeCastro:  pgh 46, 50-51)

Regarding claim(s) 10 and 20: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claims 7 and 17.  DeCastro further teaches:
wherein the exchange of the portion of the amount of the first type of cryptocurrency representing the value of the second type of cryptocurrency is processed via a smart swap exchange.  (DeCastro:  pgh 94-99)

Regarding claim(s) 21 and 22: 
The combination of DeCastro/Meadows, as shown in the rejection above, discloses the limitations of claim 1 and 11.  Meadows further teaches:
return, by the smart contract to the receiver, a remaining amount of the item of value based on a determination that the value of the first amount of the other item of value exceeds the value of the portion of the amount of the first type of cryptocurrency.  (Meadows:  pgh 77-81)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified DeCastro to include the teachings of Meadows because “the matters of convenience, speed, and even cost are amplified...” (Meadows: pgh 6).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Singh (US 20190147532) discloses a method and system for a crypto-machine learning enabled blockchain based profile pricer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
September 15, 2022


/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        
	
 
Page 4 of 21